Citation Nr: 0000252
Decision Date: 01/05/00	Archive Date: 03/02/00

DOCKET NO. 96-12 508               DATE JAN 05, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Hartford, Connecticut

THE ISSUE

Entitlement to service connection for Morton's neuromas of both
feet secondary to service-connected dermatophytosis.

REPRESENTATION

Appellant represented by: AMVETS

WITNESSES AT HEARINGS ON APPEAL

The veteran and XXXXXXX XXXXXXXX 

ATTORNEY FOR THE BOARD 

C. Fetty, Associate Counsel

INTRODUCTION

The veteran had active service from October 1954 to September 1957.

This appeal arises from a July 1996 rating decision by the
Department of Veterans Affairs (VA) Regional Office (RO) in
Hartford, Connecticut, which. denied a claim for service connection
for Morton's neuromas of both feet secondary to service- connected
dermatophytosis. The veteran has appealed to the Board of Veterans'
Appeals (Board) for favorable resolution.

A September 1996 VA Form 646 contains a notice of disagreement. The
RO issued a statement of the case in June 1999 and the veteran
submitted a substantive appeal in June 1999.

The veteran has not requested a hearing,on this matter. However,
relevant testimony was given during hearings on another issue
during the appeal period for this issue.

FINDINGS OF FACT

1. All evidence necessary for an equitable determination of the
issue has been obtained by the RO.

2. Morton's neuroma was not present in service or for many years
after and is not related to an incident of service or to a service-
connected disability.

CONCLUSION OF LAW

Morton's neuromas of both feet were not incurred in or aggravated
by active service or service-connected disability, nor may this
disability be presumed to have been

2 -

incurred in active service. 38 U.S.C.A. 1101, 1110, 1112, 1113,
1131, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 3.303, 3.307, 3.309,
3.310 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's service connection
claim is well grounded. The veteran has submitted medical evidence
of a current diagnosis of Morton's neuroma, evidence of incurrence
of a foot disorder during active service, lay evidence of
continuity of symptomatology, and an opinion of a physicians
assistant (PA) tending to relate present conditions to symptoms
experienced during active service, thus providing a plausible basis
for the claim. However, the establishment of a plausible claim does
not dispose of the issue. The Board must review the claim on its
merits and account for the evidence that it finds to be persuasive
and unpersuasive and provide reasoned analysis for rejecting
evidence submitted by or on behalf of the claimant. See Gilbert v.
Derwinski, 1 Vet. App. 49 (1990). To deny a claim on its merits,
the evidence must preponderate against the claim. See Alemany v.
Brown, 9 Vet. App. 518 (1996), citing Gilbert, at 54. The Board
finds that all relevant evidence for equitable disposition of this
claim has been obtained to the extent possible and that no further
assistance to the veteran is required to comply with VA's duty to
assist him. See 38 U.S.C.A. 5107(a) (West 1991).

I. Factual Background

Information from the Army indicates that the veteran served with
the Infantry in the Panama Canal Zone during active service.
Although he served during the Korean Conflict, the record does not
indicate that he served in Korea or that he had any combat service.

The veteran's service medical records (SMRS) indicate that he was
treated for athlete's foot and for dermatophytosis several times
during active service in the Canal Zone. Left heel cellulitis was
noted on one occasion. These foot conditions

- 3 -

were treated with foot soaks, fungicide, orthotic arch supports,
and restriction from wearing boots. The SMRs are negative for any
neuroma of the feet.

A November 1957 VA special dermatology examination report notes
erythema on the soles and ankles. During the examination, the
veteran reported that when his feet perspired while working, they
itched and became cold and numb. The report does not note any
complaint of foot pain or burning sensation. The RO subsequently
established service connection for dermatophytosis of the feet.

According to a December 1978 report, the veteran was treated
privately for complaint of back pain in September 1978. The report
contains no mention of any foot complaint.

A February 1989 private magnetic resonance imaging (MRI) study of
the feet showed no bone, joint or soft tissue abnormality.

A March 1989 private report from Dr. Richard Campbell-Jacobs
indicates that the veteran reported that his feet had ached for
three years. The doctor opined that the symptoms seemed to be
related to the veterans shoe wear, noting that the veteran reported
that when he went barefoot over the weekend, his symptoms subsided.
The doctor noted that the plantar heels seemed to be in pain that
day as opposed to the balls of the feet. The veteran was referred
to Dr. Daniel C. Belin.

Dr. Belin examined the veteran's feet in May 1989. During that
examination, the veteran reported that knee pain began at work
about two years earlier and since that time excessive standing
caused knee pain and foot pain as well. Dr. Belin examined the
veteran's feet and noted that they were not tender (in spite of
complaints of pain while standing at work), that the pulses were
good, and that the toes were down- going, bilaterally.

A clinical record from the veteran's employer dated in September
1989 indicates that he complained of pain in his feet and his
knees; however, he related his symptoms to a November 1987 injury.

4 -

VA treatment reports dated in the 1990s note complaint of foot pain
since active service. A February 1990 VA treatment report indicated
that the veteran complained of bilateral plantar burning which
began in 1953 and progressed to posterior calf burning, pain, and
trauma. The assessment was probable tarsal tunnel syndrome
questionably related to root neuropathy.

Dr. Arthur L. Waldman, a private neurologist, examined the veteran
in February 1990. Dr. Waldman reported that the veteran had a
three-year history of burning pain and numbness in his feet. Dr.
Waldman noted that the onset of the pain coincided with a job
change in the 1980's that involved more standing and walking. Dr.
Waldman noted that the veteran had difficulty curling the toes of
both feet, especially the left, and that there was interosseous
atrophy of the sole of the left foot. The doctor opined that the
veteran's symptoms were compatible with plantar digital nerve
compression of the feet and that causative factors probably
included standing on the feet at work and perhaps some weight gain.

In March 1990, Dr. Waldman opined that with reasonable medical
probability the veteran's present difficulty with his feet (plantar
digital neuropathy) was related to a change in his gait caused by
a November 1987 knee injury.

Dr. Marita Malone examined the veteran in November 1990. During
this examination, the veteran complained of considerable foot pain
at work. He reported burning in his feet that went up his calves.
He again related that his foot pain began in 1987 and was related
to standing on a hard floor at work and knocking his knee into some
machinery. Dr. Malone noted that the veteran walked normally and
that his ankles and feet were unremarkable with good pulses. She
treated him for pes anserinus syndrome and noted a week later that
it was medically possible that the condition could be caused by
continuous friction and irritation of the knee rubbing against
machinery.

5 -

In January 1995, the veteran reported that he has experienced the
same burning sensation in his feet that began during active
service. He submitted private medical reports that note complaints
of "burning feet" and treatment during the 1990s.

In October 1995, Dr. David Unger, Jr., examined the veteran and
noted that the veteran reported a long history of burning feet
related to athlete's foot in service. Dr. Unger felt that the
veteran was an unreliable informant and further noted that the pain
was felt in the balls of the feet and subsided when the veteran was
off his feet and could remove his shoes. Intermetatarsal pain was
found on palpation. Dr. Unger suspected neuromas and ordered
ultrasound tests. The October 1995 ultrasound report showed
abnormal structures consistent with bilateral Morton's neuromas and
it was also felt that the veteran had bilateral tarsal tunnel
syndrome. The doctor did not relate these conditions to the
veteran's reported history of athlete's foot.

The veteran testified before an RO hearing officer concerning
another issue in February 1996. He testified that he reported his
foot pain soon after separation from active service but that his
complaints were not recorded because no one could find anything
wrong with his feet. He testified that began working for Pratt &
Whitney in about 1983 and that their records indicated that he
complained of foot pain in 1985.

In June 1997, the veteran testified before the undersigned member
of the Board concerning an issue that has already been decided. He
testified that his foot pain began in 1954 and was the same pain
that he currently felt, although the pain was worse currently.
Because of the similar foot pain, he concluded that Morton's
neuromas began during service.

Michael O'Rourke, PA, testified to the effect that after listening
to the veteran's reported history of continuous foot pain since
active service, he felt that Morton's neuromas was a chronic
condition. He agreed with earlier statements that there was no
diagnosis of the condition prior to a recent opinion of a
physician. He noted that

- 6 -

prior to the recent diagnosis, there was not even a differential
diagnosis as to what could cause the foot pain.

In October 1997, the Board remanded the case to the RO for a search
for any additional treatment reports addressing the feet. In the
remand, the Board directed that if any treatment reports supported
the veteran's increased rating claim, then the veteran should be
afforded a VA examination to determine the nature and etiology of
any foot conditions. Any report received subsequently did not
support the claim and he was therefore not scheduled for further VA
examination. Most of the clinical reports received by the RO since
that time chiefly concern treatment for a rotator cuff injury and,
in any event, do not provide any additional information on the
etiology of Morton's neuromas.

In July 1998, the RO received SSA records that include records from
the veteran's employer during the 1980's and 1990's reflecting
medical evaluation for various health problems, including
complaints of foot pain. None of the reports relates any current
foot condition to active service or to a service-connected foot
disorder.

II. Legal Analysis

Service connection may be granted for a disability resulting from
disease or injury incurred in or aggravated by active service. See
38 U.S.C.A. 1131 (West 1991); 38 C.F.R. 3.303 (1999). A chronic
disease will be considered to have been incurred in service when
manifested to a degree of 10 percent or more within 1 year from the
date of separation from active service. See 38 C.F.R. 3.307 (1999).
Organic disease of the nervous system shall be considered a chronic
disease within the meaning of 38 C.F.R. 3.3 07. See 38 C.F.R. 3.309
(1999).

Determinations regarding service connection are to be based on
review of the entire evidence of record. See Wilson v. Derwinski,
2 Vet. App. 16, 19 (1991); 38 C.F.R. 3.303(a). Disability that is
proximately due to or the result of a service-connected disease or
injury shall be service connected. See 38 C.F.R. 3.310(a)(1999).

7 -

In cases involving a question of medical causation, competent
medical evidence is required to link directly or secondarily the
claimed condition to the veteran's period of active service. See
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Caluza v. Brown, 7
Vet. App. 498,,506 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93
(1993).

Review of the evidence on the merits indicates that the veteran has
reported that his foot pain began during active service and has
increased since active service. The veteran sincerely feels
therefore that his Morton's neuromas have existed since active
service along with service-connected dermatophytosis. A PA has
opined that the veteran's reported history of chronic foot pain
since active service and more recent diagnosis of Morton's neuromas
indicates a possible link between the reported symptoms and the
current diagnosis and hence, a possible link to active service. The
Board agrees that these contentions do support the claim to at
least some extent.

On the other hand, the private medical opinions of record do not
tend to relate Morton's neuromas to active service or to the
service-connected foot disorder. Moreover, these private medical
reports contain persuasive evidence that intercurrent causes are
responsible for the Morton's neuromas. According to the private
medical reports, the first of the current foot pain complaints
arose in or around 1987, three decades after active service. In
1990, Dr. Waldman noted that the onset of foot pain coincided with
a job change that involved more standing and walking. Dr. Waldman
also felt that with reasonable medical probability, the plantar
digital neuropathy was related to a change in gait caused by a 1987
knee injury. In 1995, Dr. Unger noted that the veteran felt that
his burning foot symptoms were related to his athlete's foot. Dr.
Unger noted that the veteran's explanation was inconsistent with
his symptoms because the veteran was also reporting at the time
that his foot pain subsided when he was off his feet. Dr. Unger
then suspected Morton's neuromas and ordered ultrasound tests,
which confirmed his suspicion.

Thus, the Board finds that the private medical evidence indicates
that job changes and increased stress on the feet in the late
1980's resulted in Morton's neuromas,

- 8 -

which were first diagnosed in 1995. One doctor even related the
increased stress on the feet to a change in gait that itself was
caused by an on-the-job knee injury in 1987. The Board notes that
these physicians have each treated or examined the veteran and have
based their opinions on reasonably correct factual history. While
the veteran has reported that he has had foot pain continuously
since service, the doctors have reported that the foot pain began
in the 1980's and the record does not otherwise support the
veteran's complaint of continuous foot pain since service. Assuming
arguendo that the veteran did have continuous foot pain since
active service, that fact still does not carry the weight of
competent medical opinions relating Morton's neuroma to other
causes.

The veteran's theory of causation, although plausible, cannot carry
the weight that a medical professional's opinion carries when there
is no other reason to doubt the medical opinion. Moreover, when the
veteran is offering an opinion on a medical issue such as the
etiology of a medical condition, the Board cannot accord it any
weight at all. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5
(1992). As to the PA's testimony, the Board points out the PA did
not specifically relate Morton's neuromas to a service-connected
fungal condition (as the veteran contends), but merely agreed that
the foot pain was chronic. The PA has not treated the veteran and
has relied on a history of Morton's neuromas that the Board
specifically rejects. Upon weighing the favorable evidence against
the unfavorable evidence, the Board finds that the preponderance of
it is unfavorable to the claim.

The Board also finds that the veteran did not serve in combat.
Therefore, his testimony does not receive the special deference
accorded under testimony does not receive the special deference
accorded under 38 U.S.C.A. 1154(b) (West 1991).

After consideration of all the evidence of record, including the
testimony of record, the Board finds that the preponderance of it
is against the claim for service connection for Morton's neuromas
of both feet secondary to service-connected dermatophytosis.
Indeed, the veteran's contentions together with the PA's nexus
opinion do not weigh nearly so heavily as the opinions as to
etiology supplied by the private physicians. Because the
preponderance of the evidence is against the

9 -

claim, the benefit of the doubt doctrine is not for application. 38
U.S.C.A. 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49
(1991).

ORDER

The claim for service connection for Morton's neuromas of both feet
secondary to service-connected dermatophytosis is denied.

J.E. Day 
Member, Board of Veterans' Appeals

- 10-



